 

Exhibit 10.4

Adverum Biotechnologies, Inc.

Non-Employee Director Compensation Policy

Adopted by the Board of Directors:  June 26, 2018

Each member of the board of directors (the “Board”) of Adverum Biotechnologies,
Inc. (the “Company”) who is a Non-Employee Director (as defined in the Adverum
Biotechnologies, Inc. 2014 Equity Incentive Award Plan (the “Plan”)) will be
eligible to receive cash and equity compensation as set forth in this Adverum
Biotechnologies, Inc. Non-Employee Director Compensation Policy (this “Policy”).
The cash and equity compensation described in this Policy will be paid or
granted, as applicable, automatically and without further action of the Board to
each Non-Employee Director who is eligible to receive such cash or equity
compensation, unless such Non-Employee Director declines the receipt of such
cash or equity compensation by written notice to the Company. This Policy, as
adopted on June 26, 2018, will become effective immediately and will remain in
effect until it is revised or rescinded by further action of the Board.
Capitalized terms not explicitly defined in this Policy but defined in the Plan
will have the same definitions as in the Plan.

1. Cash Compensation.

(a)Annual Retainers.  Each Non-Employee Director will be eligible to receive the
following annual retainers for service as (i) a member and/or chair of the Board
and (ii) a member or chair of a committee of the Board (“Committee”) set forth
below, as applicable.

Board or Committee

Type of Retainer*

Amount (Per Year)

Board

Chair

$35,000

Member

$40,000

Audit Committee

Chair

$20,000

Member (Non-Chair)

$10,000

Compensation Committee

Chair

$15,000

Member (Non-Chair)

$7,500

Nominating and Corporate Governance Committee

Chair

$10,000

Member (Non-Chair)

$5,000

*

The chair of the Board is eligible to receive a retainer for service as the
chair and an additional retainer for service as a member of the Board.  The
chair of each Committee is eligible to receive a retainer for service as the
chair, but not an additional retainer for service as a member of the Committee.

The annual retainers will be paid on the last day of the quarter and partial
service for that quarter will receive pro rata treatment.

 

 

--------------------------------------------------------------------------------

(b)Expenses.  Each Non-Employee Director will be eligible for reimbursement from
the Company for all reasonable out-of-pocket expenses incurred by the
Non-Employee Director in connection with his or her attendance at Board and
Committee meetings.

To the extent that any taxable reimbursements are provided to a Non-Employee
Director, they will be provided in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations and other
guidance thereunder and any state law of similar effect, including, but not
limited to, the following provisions: (i) the amount of any such expenses
eligible for reimbursement during the Non-Employee Director’s taxable year may
not affect the expenses eligible for reimbursement in any other taxable year;
(ii) the reimbursement of an eligible expense must be made no later than the
last day of the Non-Employee Director’s taxable year that immediately follows
the taxable year in which the expense was incurred; and (iii) the right to any
reimbursement may not be subject to liquidation or exchange for another benefit.

2. Equity Compensation.  The options described in this Policy will be granted
under the Plan and will be subject to the terms and conditions of (i) this
Policy, (ii) the Plan and (iii) the form of Option Agreement approved by the
Board for the grant of options to Non-Employee Directors under the Plan.

(a) Initial Grants.  Each person who first becomes a Non-Employee Director,
whether through election by the stockholders of the Company or appointment by
the Board to fill a vacancy, automatically will be granted a Nonstatutory Stock
Option to purchase 70,000 shares of Common Stock (an “Initial Option”) on the
date of his or her initial election or appointment to be a Non-Employee
Director.  

(b) Annual Grants.  On the date of each annual meeting of the Company’s
stockholders (starting with the 2019 annual meeting of stockholders), each
person who is then a Non-Employee Director and will be continuing as a
Non-Employee Director following the date of such annual meeting (other than any
Non-Employee Director receiving an Initial Option on the date of such annual
meeting) automatically will be granted a Nonstatutory Stock Option to purchase
35,000 shares of Common Stock (an “Annual Option”); provided, however, that if
the Non-Employee Director has not served as a Non-Employee Director for 12
months prior to the applicable annual meeting, the number of shares will be
pro-rated for the number of full months served on the Board prior to the date of
grant, rounded to the nearest whole share.  For example, if a Non-Employee
Director was appointed in September 2018, and the 2019 annual meeting of
stockholders is held in June 2019, such Non-Employee Director would receive an
Annual Option at the 2019 annual meeting of stockholders for 20,417, or 10/12 of
35,000, shares.

(c) Terms of Options.

(i)Exercise Price.  The exercise price of each Initial Option and Annual Option
will be equal to 100% of the Fair Market Value of the Common Stock subject to
such option (as determined in accordance with the Plan) on the date such option
is granted.

(ii) Vesting.  Each Initial Option and Annual Option will vest and become
exercisable as follows:

2

 

 

--------------------------------------------------------------------------------

(A) Each Initial Option will vest and become exercisable in equal annual
installments on each of the first three anniversaries of the date of grant of
such option, provided that the Non-Employee Director has not had a Termination
of Service prior to each such date.

(B)Each Annual Option will vest and become exercisable on the earlier of (i) the
date of the next annual meeting of the Company’s stockholders (the “Next Annual
Meeting”), (ii) the first anniversary of the date of grant of such option,
provided that the Non-Employee Director has not had a Termination of Service
prior to such date, or (iii) the consummation of a Change in Control.  

 

3

 

 